
	
		III
		112th CONGRESS
		1st Session
		S. RES. 19
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Ensign submitted the
			 following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		To require that a descriptive summary of
		  each provision of any legislative matter be available 72 hours before
		  consideration by any subcommittee or committee of the Senate or on the floor of
		  the Senate.
	
	
		1.Public availability of a
			 descriptive summary of each provision of legislation
			(a)CommitteesRule XXVI of the Standing Rules of the
			 Senate is amended by inserting at the end thereof the following:
				
					14.
				(a)It shall not be in order in a subcommittee or committee to
				proceed to any legislative matter unless the legislative matter and a
				descriptive summary of each provision of the legislative matter has been
				publically available on the Internet as provided in subparagraph (b) in
				searchable form 72 hours (excluding Saturdays, Sundays and holidays except when
				the Senate is in session on such a day) prior to proceeding.
					(b)With respect to
				the requirements of subparagraph (a), the legislative matter and descriptive
				summary of each provision shall be available on the official website of the
				committee.
					(c)This paragraph
				may be waived or suspended in the subcommittee or committee only by an
				affirmative vote of 2/3 of the Members of the subcommittee
				or committee. An affirmative vote of 2/3 of the Members of
				the subcommittee or committee shall be required to sustain an appeal of the
				ruling of the Chair on a point of order raised under this paragraph.
					(d)(1)It shall not be in
				order in the Senate to proceed to a legislative matter if the legislative
				matter was proceeded to in a subcommittee or committee in violation of this
				paragraph.
						(2)This subparagraph may be waived or
				suspended in the Senate only by an affirmative vote of 2/3
				of the Members, duly chosen and sworn. An affirmative vote of
				2/3 of the Members of the Senate, duly chosen and sworn,
				shall be required in the Senate to sustain an appeal of the ruling of the Chair
				on a point of order raised under this subparagraph.
						(e)In this
				paragraph, the term legislative matter means any bill, joint
				resolution, concurrent resolution, conference report, or substitute
				amendment.
					.
			(b)SenateRule
			 XVII of the Standing Rules of the Senate is amended by inserting at the end
			 thereof the following:
				
					6.
				(a)It shall not be in order in the Senate to proceed to any
				legislative matter unless the legislative matter and a descriptive summary of
				each provision of the legislative matter has been publically available on the
				Internet as provided in subparagraph (b) in searchable form 72 hours (excluding
				Saturdays, Sundays and holidays except when the Senate is in session on such a
				day) prior to proceeding.
					(b)With respect to
				the requirements of subparagraph (a), the legislative matter and descriptive
				summary of each provision shall be available on the official website of the
				committee with jurisdiction over the subject matter of the legislative
				matter.
					(c)This paragraph
				may be waived or suspended in the Senate only by an affirmative vote of
				2/3 of the Members, duly chosen and sworn. An affirmative
				vote of 2/3 of the Members of the Senate, duly chosen and
				sworn, shall be required in the Senate to sustain an appeal of the ruling of
				the Chair on a point of order raised under this paragraph.
					(d)In this
				paragraph, the term legislative matter means any bill, joint
				resolution, concurrent resolution, conference report, or substitute
				amendment.
					.
			2.Protection of
			 classified informationNothing
			 in this resolution or any amendment made by this resolution shall be
			 interpreted to require or permit the declassification or posting on the
			 Internet of classified information in the custody of the Senate. Such
			 classified information shall be made available to Members in a timely manner as
			 appropriate under existing laws and rules.
		
